Citation Nr: 0031841	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee injury, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


E. W. Koennecke, Associate Counsel


REMAND

The appellant served on active duty from December 1983 to 
February 1988.

The appellant submitted a Notice of Disagreement in October 
1998 that was accompanied by medical evidence from a VA 
Medical Center.  It appears to the Board that these records 
were obtained from the VA Medical Center, New Orleans.  
However, in his Notice of Disagreement, the appellant stated 
that medical data from the VA Medical Center, New Orleans was 
not included and requested that the RO obtain this evidence.  
Additionally, he referenced Pensacola outpatient clinic 
records.  As part of VA's duty to assist the appellant in the 
development of his claim, it must be determined whether all 
of the outstanding VA Medical Center records have been 
obtained and associated with the claims folder.

In March 1999, the RO received the appellant's request for a 
copy of his claims folder.  The record reveals that the RO 
complied with this request in May 1999, but when the 
appellant submitted his VA Form-9 on June 1, 1999, he 
complained that he had not received a copy of his claims 
folder which he needed to effectively argue his appeal.

Additional efforts to develop these records must be 
undertaken by the RO pursuant to 38 U.S.C.A.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The appellant was service connected for residuals of a left 
knee injury in September 1997 and assigned a 10 percent 
evaluation under Diagnostic Code 5257, which designates 
evaluations for recurrent subluxation or lateral instability.  
In December 1998, the RO issued a rating decision that 
increased the evaluation to 20 percent.  Although the 
Diagnostic Code was not changed, the rating decision 
indicated that the evaluation had been increased due to 
episodes of locking, pain and effusion into the joint.  These 
are the rating criteria for Diagnostic Code 5258.  
Furthermore, in the December 1998 Statement of the Case, the 
RO indicated that the appellant had previously been evaluated 
at 10 percent for painful motion or extension limited to 10 
degrees, a reference to Diagnostic Code 5261.  Additionally, 
there is no evidence that the RO considered separate 
evaluations for a knee disability rated under Diagnostic Code 
5257 as provided for and explained in VAOPGPREC 23- 97 (1997) 
and VAOPGPREC 9-98 (1998).  It is incumbent upon the RO to 
issue a rating decision that clearly identifies the basis for 
the evaluations assigned and considers separate evaluations 
as allowed.

The examiner who conducted the VA examination in March 1999 
stated that the appellant had marked painful motion 
throughout the range of motion, however it was not indicated 
at what point, if any, pain limited the range of motion and 
thereby the function of the knee.  Without further 
clarification, the Board cannot make a decision on this 
claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and clarify all outstanding treatment 
records and attempt to obtain this 
evidence.  If the RO is unable to obtain 
all of the records identified by the 
appellant, the RO must notify the 
appellant and: (A) identify the records 
the RO is unable to obtain; (B) briefly 
explain the efforts made to obtain those 
records; (C) describe any further action 
to by taken by the RO with respect to 
these identified records.  The RO should 
document its efforts in writing and 
include this in the claims folder.

2.  The RO should return the claims 
folder to the examiner who conducted the 
March 1999 examination.  The examiner 
reported that the appellant had marked 
pain throughout the range of motion.  The 
examiner should indicate at what point, 
if any, pain limited motion.  In other 
words, the examiner should indicate by 
degree, the appellant's functional 
impairment by describing his useful range 
of motion.  If the examiner cannot comply 
with this request without reexamination, 
a new VA examination should be obtained.  

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

4.  Based on review of the record, it is 
the Board's belief that the appellant has 
been furnished a copy of his claims 
folder.  The appellant is hereby notified 
that if he has not received a copy he 
must so notify the RO (otherwise, we 
accept that he has received a copy).  The 
appellant should be permitted a period of 
60-days from the date of this Remand to 
submit additional argument based on his 
review of the evidence contained in the 
claims folder.

5.  The RO shall enter a rating decision 
that clearly identifies the basis for 
every evaluation assigned for residuals 
of a left knee injury.  If the RO assigns 
a disability evaluation under Diagnostic 
Code 5257, it concedes the existence 
recurrent subluxation or lateral 
instability.  If the RO assigns a 
disability evaluation under Diagnostic 
Code 5258, it concedes dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain, and effusion 
into the joint.  If the RO assigns an 
evaluation under Diagnostic Code 5260, it 
concedes limitation of flexion.  If the 
RO assigns an evaluation under Diagnostic 
Code 5261, it concedes limitation of 
extension.  If the RO continues to assign 
an evaluation under Diagnostic Code 5257, 
it must explain why separate evaluations 
have not been assigned for limitation of 
motion and/or painful motion.  The rating 
decision must comply with the directives 
of VAOPGPREC 23- 97 (1997) and VAOPGPREC 
9-98 (1998).  The rating decision must 
use the correct diagnostic codes(s).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


